Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 8 to 12, 14, and 16 to 24 are allowed.  


EXAMINER’S AMENDMENT
Atty. Samson Yu on Thursday, 08-18-2022, gave the examiner permission to do an examiner’s amendment to change the period at the end of the third line of Claim 14 to a comma and to cancel Claim 15.  This communication is in response to a printer rush request from the Office of Publications.  
The application has been amended as follows: 
Please change the period (.) at the end of the third line of Claim 14 (04-21-2022) after the word “processor” to a comma (,).  
Please cancel Claim 15.  Claim 15 is formally cancelled as it had been inadvertently omitted between Claims 14 and 16.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Zhai (Chinese publication CN 107832001 A); Wei (Chinese publication CN 107837531 A); and Yang (Chinese publication CN 108536374 A) (all cited on the WIPO search report, PCT/CN2019/097494).  Zhai discloses (Paras. 103 to 124 & 140 to 147, Figs. 3 to 7) that when a sound is detected in a preset range in a game scene, acquiring orientation information of a sound source (i.e., a target virtual object that meets the condition for a prompting or triggering event); and then providing, according to the current position and orientation information of a virtual subject, a first graphic identifier used to indicate the orientation relationship between the sound source and the position of the virtual subject.  The first graphic identifier can be a ruler, a compass, or other forms that are capable of indicating the orientation relationship.  A user can quickly switch from the original field of view to a new one, so as to quickly observe the location of the sound source and quickly switch back to the original angle of view when the new one is not needed.  Wei discloses (Paras. 56 & 57, Figs. 3 & 4) a movable controller is provided on a graphical user interface, and comprises a circular area assisting object, and one or more direction indicators (equivalent to sub-indicators) are provided on a circumference of the circle, and are used for indicating the direction of movement of the corresponding virtual object.  With four arrows indicating up, down, left and right, the direction indicator can prompt the user by specially rendering the direction indicator corresponding to the direction of movement of the current virtual object (i.e., graphically displaying a movement event of the virtual object).  Yang discloses (Paras. 42 & 43, Fig. 3) a direction wheel control consisting of a ring and an arrow is provided.  The ring completely or partially surrounds a virtual object, and indicates a target direction by means of the arrow.  
In large scene and high degree-of-freedom 3D games of the prior art, such as those discussed above, part of a game scene can be observed in a game vision screen of a game character presented by a mobile terminal.  When a player-controlled game character is attacked or there are other game characters or non-player-controlled characters (NPCs) around the game character, such as enemy characters, own characters, and monsters, in order to allow the player to know the surrounding situation to respond, it is necessary to give prompts corresponding to the player.  One manner in which prompt icons representative of different target objects are displayed at different display positions by 2D in a graphical user interface (GUI) is used to remind the player that there are other game characters or NPCs therearound.  However, the existing method is to display a prompt icon in a 2D graphical user interface.  Neither the prompt icon itself nor the game screen has a perspective effect. As shown in Fig. 1, the prompt icons are displayed in a circular trajectory, and a game vision screen is a 3D screen, which makes the prompt icons fail to accurately and fully reflect the position of other game characters or NPCs in a 3D game scene.  Moreover, the current practice is limited to visual presentation, so that players cannot respond quickly and easily after seeing the prompt icons in the graphical user interface.
The claimed invention provides a method for controlling game character.  The method may be applied to a touch terminal capable of rendering a graphical user interface.  The graphical user interface includes a virtual character and at least part of a game scene.  The method includes that at least one target virtual object that satisfies a prompt trigger event is determined; a sub-identifier corresponding to each of the at least one target virtual object in a first graphical identifier is determined, wherein the sub-identifier is used for graphically displaying the prompt trigger event on the graphical user interface; and in response to a visual field adjustment touch instruction, a first presentation visual field of the game screen is changed to a second presentation visual field of the game screen determined according to direction information corresponding to the sub-identifier.  In this way, a player can quickly find the target virtual object in the graphical user interface, and a brand-new interaction mode and game experience are provided for the player.  The examiner resects that the applicant may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715